EXHIBIT 10.1


MASTER RESTRUCTURING AGREEMENT


This Master Restructuring Agreement is made as of this 10th day of July, 2008 by
and among ADUROMED INDUSTRIES, INC. (formerly General Devices, Inc., “ADRM”),
ADUROMED CORPORATION (“Aduromed”), SHERLEIGH ASSOCIATES INC. DEFINED BENEFIT
PENSION PLAN (“Sherleigh”), PEQUOT CAPITAL MANAGEMENT, INC. (“Pequot”), on
behalf of PEQUOT SCOUT FUND, L.P., PEQUOT MARINER MASTER FUND, L.P., PEQUOT
NAVIGATOR OFFSHORE FUND, INC., PEQUOT DIVERSIFIED MASTER FUND, LTD., and PREMIUM
SERIES PCC LIMITED CELL 33 (collectively, the “Pequot Funds”), HELLER CAPITAL
INVESTMENTS (“Heller”) and the individuals and entities listed on Schedule A
attached hereto identified as the “Polak/Lazar Secured Parties” (the Polak/Lazar
Secured Parties together with Heller are collectively referred to herein as the
“Bridge Loan Holders”).


WHEREAS, the Pequot Funds and Sherleigh (together the “Preferred Holders”) are
holders of 6,263,702 shares of Series A Preferred Stock, par value $0.0001 per
share (the ‘‘Series A Preferred’’) and 15,780,160 shares of Series B Preferred
stock, par value $0.0001 per share both of which Series Preferred are
immediately convertible into shares of Common Stock of ADRM, par value $0.0001
per share (“Common Stock”) (the “Series B Preferred’’, and together with the
Series A Preferred, the “Preferred Stock”);


WHEREAS, the terms of the Series A Preferred are set forth in a Certificate Of
Designations Of Series A Preferred Stock filed January 23, 2006 with the
Secretary of State of the State of Delaware (the “Series A Designations”) and
the terms of the Series B Preferred are set forth in a Certificate Of
Designations Of Series B Preferred Stock filed January 23, 2006 with the
Secretary of State of the State of Delaware (the “Series B Designations”, and
together with the Series A Designations, the “Preferred Series Designations”);


WHEREAS, the Preferred Holders are holders of Warrants issued in connection with
the issuance of the Series A Preferred entitling the holder(s) to purchase
6,263,699 shares of the Common Stock at a price of $0.37883 per share of Common
Stock through October 4, 2010 (the ‘‘Series A Preferred Warrants’’) and Warrants
issued in connection with the issuance of the Series B Preferred entitling the
holder(s) to purchase 15,780,160 shares of Common Stock at a price of $0.37883
per share of Common Stock through January 23, 2011 (the ‘‘Series B Preferred
Warrants’’, and together with the Series A Preferred Warrants, the “Preferred
Warrants”);


WHEREAS, in connection with the issuance of the Preferred Stock and the
Preferred Warrants, Aduromed, ADRM and the Preferred Holders entered into an
Amended and Restated Stockholders Agreement, dated as of January 23, 2006 (the
“Stockholders Agreement”);



--------------------------------------------------------------------------------


 
WHEREAS, in connection with the issuance of the Preferred Stock and the
Preferred Warrants, Aduromed, ADRM and the Preferred Holders entered into an
Amended and Restated Registration Rights Agreement, dated as of January 23, 2006
(the “Preferred Registration Agreement”);


WHEREAS, the Bridge Loan Holders are currently holding $1,275,000 deemed
principal amount in secured notes of ADRM (the “Bridge Notes”);


WHEREAS, in connection with the original issuance of the Bridge Notes, Aduromed,
ADRM and the Bridge Loan Holders entered into Loan and Security Agreement, dated
as of June 27, 2007 (the “Security Agreement”), a Subsidiary Guarantee, dated as
of June 27, 2007 (the “Guarantee”) and Common Stock Purchase Warrants for the
purchase of 2,550,000 shares of Common Stock at an original exercise price of
$0.38 per share (the “Original Bridge Warrants”, and together with the Bridge
Notes, the Security Agreement, the Guarantee and the Extension Bridge Warrants
(as defined below), the “Bridge Loan Documents”);


WHEREAS, pursuant to a Loan Extension Agreement, dated as of December 27, 2007,
by and among the Bridge Loan Holders, Aduromed and ADRM (the “Extension
Agreement”), the Bridge Loan Holders agreed to extend the maturity date of their
Bridge Notes to June 30, 2008;


WHEREAS, pursuant to the Extension Agreement, the Bridge Loan Holders were given
additional Common Stock Purchase Warrants for the purchase of 2,450,000 shares
of Common Stock (the “Extension Bridge Warrants”, and together with the Original
Bridge Warrants, the “Bridge Warrants”);


WHEREAS, Joseph Esposito and certain other individuals (collectively,
“Esposito”) are willing to align themselves with the ADRM management team and
are willing to invest at least $500,000 into ADRM and Aduromed and use their
best efforts to cause additional investors to invest an additional $500,000 into
ADRM and Aduromed as part of a new business plan going forward (Esposito and
such additional investors are hereinafter referred to as the “New Management
Investors”);


WHEREAS, the Pequot Funds are willing to invest $1,300,000 into ADRM and
Aduromed as part of a new business plan going forward (the “New Pequot
Investment”);


WHEREAS, Sherleigh is willing to invest $700,000 into ADRM and Aduromed as part
of a new business plan going forward (the “New Sherleigh Investment”);


WHEREAS, Heller is willing to invest $250,000 into ADRM and Aduromed as part of
a new business plan going forward (the “New Heller Investment”)


WHEREAS, certain other parties may be willing to invest up to $1,000,000 into
ADRM and Aduromed as part of a new business plan going forward (such parties are
hereinafter referred to as the “New Investors”); and



--------------------------------------------------------------------------------


 
WHEREAS, the Preferred Holders and the Bridge Loan Holders wish to restructure
their respective investments in ADRM in a manner which provides ADRM with the
opportunity to execute its business plan and attract additional investors into
ADRM going forward;


NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:


1. Effective Time. The “Effective Time” as used herein shall mean as of 12:00
noon Eastern Standard Time on July 30, 2008 or such other time and date as is
mutually agreed by the parties hereto. All transactions contemplated hereby to
be consummated as of the Effective Time shall be deemed to happen
contemporaneously.


2. The Sherleigh Preferred Stock. Sherleigh hereby agrees that as of the
Effective Time all outstanding shares of Preferred Stock held by Sheleigh shall
convert automatically and without further action on its part into 20,000,081
shares of Common Stock. The Preferred Holders and ADRM further agree that any
and all amendments to the Preferred Series Designations necessary to effectuate
the conversion contemplated in the previous sentence are hereby made. ADRM
hereby agrees to take any and all necessary or appropriate actions to issue and
register pursuant to the Securities Act of 1933 the Common Stock contemplated to
be issued pursuant to such aforementioned conversion such that such shares of
Common Stock may be offered and resold from time to time, and to take any and
all necessary or appropriate actions to keep in effect any and all registration
statements covering the shares of Common Stock to be issued upon conversion of
the Preferred Stock.


3. The Pequot Preferred Stock; Accumulated Dividends and Liquidated Damages.
Pequot and the Pequot Funds hereby agree that as of the Effective Time all
14,171,054 outstanding shares of Preferred Stock held by the Pequot Funds shall
be surrendered to ADRM and from and after the Effective Time such shares of
Preferred Stock shall no longer be deemed to be outstanding. The Preferred
Holders and ADRM further agree that any and all amendments to the Preferred
Series Designations necessary to effectuate the action contemplated in the
previous sentence are hereby made. The parties hereto further agree that as of
the Effective Time (i) accumulated dividends payable on the Preferred Stock held
by the Pequot Funds as of June 30, 2008 in the amount of $690,436 and (ii)
liquidated damages in the amount of $387,000 payable to the Pequot Funds by ADRM
pursuant to Section 1.1 of the Preferred Registration Agreement, shall each be
forfeited and shall no longer be due and payable.


4. The Preferred Warrants. The parties hereto hereby agree that as of the
Effective Time the Preferred Warrants shall be amended such that (i) they
collectively represent the right to purchase 55,999,998 shares of Common Stock
at an exercise price of $0.025 per share, of which Pequot Funds will hold
warrants for the purchase of 36,000,001 shares of Common Stock and Sherleigh
will hold warrants for the purchase of 19,999,997 shares of Common Stock and
(ii) Section 5 of each of the Preferred Warrants shall be deleted and of no
further force and effect. ADRM hereby agrees to take any and all necessary or
appropriate actions to issue and register pursuant to the Securities Act of 1933
the Common Stock issuable upon exercise of the Preferred Warrants such that such
shares of Common Stock may be offered and resold from time to time, and to take
any and all necessary or appropriate actions to keep in effect any and all
registration statements covering the shares of Common Stock issuable upon
exercise of the Preferred Warrants. 



--------------------------------------------------------------------------------


 
5. Sherleigh Preferred Stock Accumulated Dividends. The parties hereto hereby
agree that as of the Effective Time accumulated dividends payable on the
Preferred Stock held by Sherleigh as of June 30, 2008 in the amount of $383,576
shall be converted automatically and without further action on their part into
15,343,040 shares of Common Stock. From and after June 30, 2008 no further
dividends shall accrue or be payable on the Preferred Stock. As additional
consideration for converting such accrued dividends, Sherleigh will receive new
warrants to purchase 15,343,040 shares of Common Stock at an exercise price of
$0.025 per share. Such warrants shall contain equivalent terms to the new
warrants contemplated to be issued in Sections 13 through 16 hereof. ADRM hereby
agrees to take any and all necessary or appropriate actions to issue and
register pursuant to the Securities Act of 1933 the Common Stock contemplated to
be issued pursuant to such aforementioned conversion or issuable upon exercise
of the aforementioned warrants such that such shares of Common Stock may be
offered and resold from time to time, and to take any and all necessary or
appropriate actions to keep in effect any and all registration statements
covering the shares of Common Stock to be issued upon such conversion or
issuable upon exercise of such warrants.


6. Sherleigh Preferred Stock Liquidated Damages. The parties hereto hereby agree
that as of the Effective Time the liquidated damages in the amount of $215,000
payable to Sherleigh by ADRM pursuant to Section 1.1 of the Preferred
Registration Agreement shall be converted automatically and without further
action on their part into 8,600,000 shares of Common Stock. As additional
consideration for converting such liquidated damages, Sherleigh will receive new
warrants to purchase 8,600,000 shares of Common Stock at an exercise price of
$0.025 per share. Such warrants shall contain equivalent terms to the new
warrants contemplated to be issued in Sections 13 through 16 hereof. ADRM hereby
agrees to take any and all necessary or appropriate actions to issue and
register pursuant to the Securities Act of 1933 the Common Stock contemplated to
be issued pursuant to such aforementioned conversion or issuable upon exercise
of the aforementioned warrants such that such shares of Common Stock may be
offered and resold from time to time, and to take any and all necessary or
appropriate actions to keep in effect any and all registration statements
covering the shares of Common Stock to be issued upon such conversion or
issuable upon exercise of such warrants.


7. The Stockholders Agreement. Aduromed, ADRM and the Preferred Holders hereby
agree that as of the Effective Time the Stockholders Agreement shall be
terminated and of no further force and effect.



--------------------------------------------------------------------------------


 
8. Preferred Stand Still Agreement. The Preferred Holders agree to stand still
and not exercise rights contained in the Preferred Series Designations until the
Effective Time.


9. Bridge Notes. The Bridge Loan Holders, ADRM and Aduromed hereby agree that as
of the Effective Time the Bridge Notes in the principal amount of $1,275,000
shall convert automatically and without further action on their part into
93,750,000 shares of Common Stock. From and after June 30, 2008 no further
principal or interest shall accrue or be payable on such Bridge Notes. ADRM
hereby agrees to take any and all necessary or appropriate actions to issue and
register pursuant to the Securities Act of 1933 the Common Stock contemplated to
be issued pursuant to such aforementioned conversion. The parties hereto further
agree that Heller and the Polak/Lazar Secured Parties may, prior to the
Effective Time, transfer Bridge Notes among themselves on such terms as they
shall agree, but that any such transfers shall not effect the principal amount
of Bridge Notes outstanding or the resulting number of shares of Common Stock
resulting from such conversion as set forth above. Heller and the Polak/Lazar
Secured Parties shall advise ADRM prior to the Effective Time as to the
respective principal amounts of Bridge Notes held by them as of the Effective
Time.


10. The Bridge Warrants. The parties hereto hereby agree that as of the
Effective Time the Bridge Warrants shall be amended such that (i) they
collectively represent the right to purchase 93,750,000 shares of Common Stock
at an exercise price of $0.025 per share, such warrants to be issued to Heller
and the Polak/Lazar Secured Parties pro rata according the respective principal
amount of Bridge Notes that each such party holds as of the Effective Time. As
of the Effective Time Section 3(b) of each of the Bridge Warrants shall be
deleted and of no further force and effect.


11. The Bridge Loan Documents. Aduromed, ADRM and the Bridge Loan Holders hereby
agree that as of the Effective Time each of the Bridge Loan Documents shall be
terminated and of no further force and effect. The Bridge Loan Holders hereby
agree to take any and all actions necessary or appropriate to terminate the
security interest created by the Bridge Loan Documents.


12. Bridge Loan Extension And Stand Still Agreement. The Bridge Loan Holders
agree to extend the maturity date of the Bridge Notes until the Effective Time.
The Bridge Loan Holders further agree to stand still and not exercise rights
contained in the Bridge Notes until the Effective Time.


13. New Management Investors Financing. Esposito agrees to invest at least
$250,000 and cause the other New Management Investors to invest up to an
additional $750,000 into ADRM in two traunches, with the closing of traunch 1 to
occur on July 10, 2008 and the closing of traunch 2 to occur as soon as possible
but no later than the Effective Time. It is understood that said best efforts
may not result in an additional funding being secured and as such Esposito is
not responsible for the additional funding contemplated should this situation
arise. The parties hereto hereby agree that the terms of any financing by New
Management Investors shall (i) be for 80,000,000 shares of Common Stock for
$1,000,000 invested, and (ii) include warrants to purchase Common Stock at an
exercise price of $0.025 per share at a ratio of 1:1 with the shares of Common
Stock issued in such financing. Such warrants shall have anti-dilution
protection equivalent to the Preferred Warrants and the Bridge Warrants as
amended after the Effective Time, and shall otherwise include equivalent terms
as the Preferred Warrants and the Bridge Warrants and such financing shall be
evidenced by normal and customary documents for public company common stock
financings. The actual shares will be calculated based upon the total money
raised by New Management Investors. Esposito shall fund traunch 1 in the amounts
as are set forth opposite their names on Schedule B attached hereto by wire
transferring funds into a bank account provided by ADRM. In connection with the
closing of traunch 1 ADRM shall issue to Esposito Common Stock certificates for
the number of shares and shall issue common stock purchase warrants for the
number of shares as are set forth next to their names on Schedule B. ADRM hereby
agrees to take any and all necessary or appropriate actions to issue and
register pursuant to the Securities Act of 1933 the Common Stock contemplated to
be issued pursuant to the New Management Investment (including, without
limitation, shares issuable upon exercise of the warrants) such that such shares
of Common Stock may be offered and resold from time to time, and to take any and
all necessary or appropriate actions to keep in effect any and all registration
statements covering such shares of Common Stock.
 

--------------------------------------------------------------------------------


 
14. New Pequot Investment. Pequot agrees to invest at $1,300,000 into ADRM in
two traunches, with the closing of traunch 1 to occur on July 10, 2008 and the
closing of traunch 2 to occur as soon as possible but no later than the
Effective Time. The parties hereto hereby agree that the terms of the New Pequot
Investment shall (i) be for a total of 131,097,456 shares of Common Stock, and
(ii) include warrants to purchase 95,097,455 be in form and substance reasonably
acceptable to Pequot, shall shares of Common Stock at an exercise price of
$0.025 per share. Such warrants shall have anti-dilution protection equivalent
to the Preferred Warrants and the Bridge Warrants as amended after the Effective
Time, and shall otherwise include equivalent terms as the Preferred Warrants and
the Bridge Warrants and such financing shall be evidenced by normal and
customary documents for public company common stock financings. The Pequot Funds
shall fund traunch 1 in the amounts as are set forth opposite their names on
Schedule B attached hereto by wire transferring funds into a bank account
provided by ADRM. In connection with the closing of traunch 1 ADRM shall issue
to the Pequot Funds Common Stock certificates for the number of shares and shall
issue common stock purchase warrants for the number of shares as are set forth
next to their names on Schedule B. ADRM hereby agrees to take any and all
necessary or appropriate actions to issue and register pursuant to the
Securities Act of 1933 the Common Stock contemplated to be issued pursuant to
the New Pequot Investment (including, without limitation, shares issuable upon
exercise of the warrants) such that such shares of Common Stock may be offered
and resold from time to time, and to take any and all necessary or appropriate
actions to keep in effect any and all registration statements covering such
shares of Common Stock.


15. New Sherleigh Investment. Sherleigh agrees to invest $700,000 into ADRM in
two traunches, with the closing of traunch 1 to occur on July 10, 2008 and the
closing of traunch 2 to occur as soon as possible but no later than the
Effective Time. The parties hereto hereby agree that the terms of such New
Sherleigh Investment shall (i) be for a total of 28,000,000 shares of Common
Stock, and (ii) include warrants to purchase Common Stock at an exercise price
of $0.025 per share at a ratio of 1:1 with the shares of Common Stock issued in
such financing. Such warrants shall be in form and substance reasonably
acceptable to Sherleigh, shall have anti-dilution protection equivalent to the
Preferred Warrants and the Bridge Warrants as amended after the Effective Time,
and shall otherwise include equivalent terms as the Preferred Warrants and the
Bridge Warrants and such financing shall be evidenced by normal and customary
documents for public company common stock financings. Sherleigh shall fund
traunch 1 in the amount as is set forth opposite its name on Schedule B attached
hereto by wire transferring funds into a bank account provided by ADRM. In
connection with the closing of traunch 1 ADRM shall issue to Sherleigh Common
Stock certificates for the number of shares and shall issue common stock
purchase warrants for the number of shares as are set forth next to its name on
Schedule B. ADRM hereby agrees to take any and all necessary or appropriate
actions to issue and register pursuant to the Securities Act of 1933 the Common
Stock contemplated to be issued pursuant to the New Sherleigh Investment
(including, without limitation, shares issuable upon exercise of the warrants)
such that such shares of Common Stock may be offered and resold from time to
time, and to take any and all necessary or appropriate actions to keep in effect
any and all registration statements covering such shares of Common Stock.



--------------------------------------------------------------------------------




16. New Heller Investment. Heller agrees to invest $250,000 into ADRM in two
traunches, with the closing of traunch 1 to occur on July 10, 2008 and the
closing of traunch 2 to occur as soon as possible but no later than the
Effective Time. The parties hereto hereby agree that the terms of such New
Sherleigh Investment shall (i) be for a total of 10,000,000 shares of Common
Stock, and (ii) include warrants to purchase Common Stock at an exercise price
of $0.025 per share at a ratio of 1:1 with the shares of Common Stock issued in
such financing. Such warrants shall be in form and substance reasonably
acceptable to Heller, shall have anti-dilution protection equivalent to the
Preferred Warrants and the Bridge Warrants as amended after the Effective Time,
and shall otherwise include equivalent terms as the Preferred Warrants and the
Bridge Warrants and such financing shall be evidenced by normal and customary
documents for public company common stock financings. Sherleigh shall fund
traunch 1 in the amount as is set forth opposite its name on Schedule B attached
hereto by wire transferring funds into a bank account provided by ADRM. In
connection with the closing of traunch 1 ADRM shall issue to Heller Common Stock
certificates for the number of shares and shall issue common stock purchase
warrants for the number of shares as are set forth next to its name on Schedule
B. ADRM hereby agrees to take any and all necessary or appropriate actions to
issue and register pursuant to the Securities Act of 1933 the Common Stock
contemplated to be issued pursuant to the New Heller Investment (including,
without limitation, shares issuable upon exercise of the warrants) such that
such shares of Common Stock may be offered and resold from time to time, and to
take any and all necessary or appropriate actions to keep in effect any and all
registration statements covering such shares of Common Stock.



--------------------------------------------------------------------------------


17. New Investor Investment. New Investors may invest up to $1,000,000 into ADRM
with the closing to occur as soon as possible but no later than the Effective
Time. The parties hereto hereby agree that the terms of such New Investor
Investment shall (i) be for Common Stock at a deemed valuation of $0.025 per
share, and (ii) include warrants to purchase Common Stock at an exercise price
of $0.025 per share at a ratio of 1:1 with the shares of Common Stock issued in
such financing. Such warrants shall be in form and substance reasonably
acceptable to the New Investors, shall have anti-dilution protection equivalent
to the Preferred Warrants and the Bridge Warrants as amended after the Effective
Time, and shall otherwise include equivalent terms as the Preferred Warrants and
the Bridge Warrants and such financing shall be evidenced by normal and
customary documents for public company common stock financings. ADRM hereby
agrees to take any and all necessary or appropriate actions to issue and
register pursuant to the Securities Act of 1933 the Common Stock contemplated to
be issued pursuant to the New Investor Investment (including, without
limitation, shares issuable upon exercise of the warrants) such that such shares
of Common Stock may be offered and resold from time to time, and to take any and
all necessary or appropriate actions to keep in effect any and all registration
statements covering such shares of Common Stock. 


18. ADRM Board of Directors. The parties hereto agree that from and after the
Effective Time (i) Pequot shall have the right to have two (2) designees elected
to the ADRM Board of Directors, (ii) Sherleigh shall have the right to have two
(2) designees elected to the ADRM Board of Directors, (iii) Heller shall have
the right to have one (1) designee elected to the ADRM Board of Directors and to
have one (1) designee attend all ADRM Board of Directors meetings as an
observer, (iv) the Polak/Lazar Secured Parties shall have the right to have one
(1) designee attend all ADRM Board of Directors meetings as an observer and (v)
the ADRM Board of Directors shall consist of nine (9) members. Each of the
parties hereto agree to vote its shares of capital stock of ADRM to give effect
to the provisions of this Section 18.


19. Miscellaneous.


(a) Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in writing by the
parties hereto.
 


(b) Successor and Assigns. This Agreement shall be binding upon the successors
and assigns of each party hereto and shall inure to the benefit of each party
hereto and their respective successors and assigns.
 
(c) Counterparts. This Agreement may be executed by one or more of the parties
hereto on any number of separate counterparts (including by telecopy), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument.



--------------------------------------------------------------------------------


 
(d) Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


(e) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof.



 
(f)
Further Assurance. The parties hereto agree to execute and deliver such further
agreements, documents and instruments and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
       
(g)
Conditions to Consummation of Transactions. The consummation of each of the
transactions contemplated herein by each of Sherleigh, the Pequot Funds and the
Bridge Loan Holders is subject to the following conditions: (i) delivery by ADRM
of the shares of Common Stock and/or warrants required to be issued by ADRM;
(ii) the continued truthfulness of the representations and warranties of ADRM
and Aduromed contained herein; (iii) each agreement of each of the other parties
to be performed pursuant to the terms hereof or contemplated herein shall have
been duly performed; and (iv) none of the other parties hereto shall be in
breach of any of the agreements or covenants contained herein.



19. Representations and Additional Covenants of ADRM and Aduromed. Each of ADRM
and Aduromed hereby represents, warrants and covenants with and to the other
parties hereto, as follows:
 
(a) Each of ADRM and Aduromed has the power and authority to enter into and to
consummate the transactions contemplated herein and otherwise to carry out its
obligations hereunder.
 
(b) The execution, delivery and performance of this Master Restructuring
Agreement by each of ADRM and Aduromed (i) has been duly authorized by all
necessary corporate action on the part of ADRM and Aduromed (other than the
Authorized Share Increase (as defined below)); (ii) will not violate any
requirement of law or contractual obligation of ADRM or Aduromed; and (iii) will
not result in, or require, the creation or imposition of any lien on any of its
properties or revenues.
 

--------------------------------------------------------------------------------


(c) This Master Restructuring Agreement has been duly executed and delivered by
each of ADRM and Aduromed and constitutes the legal, valid and binding
obligations of each of ADRM and Aduromed, enforceable against such party in
accordance with its terms.
 
(d) ADRM hereby agrees to increase the number of its authorized shares of Common
Stock (the “Authorized Share Increase”) by the Effective Date such that there is
sufficient number of authorized and unreserved shares of Common Stock to allow
ADRM to issue all of the share of Common Stock to be issued by it hereunder,
including, without limitation, shares of Common Stock issuable upon exercise of
the warrants issued hereby. Following such Authorized Share Increase, ADRM shall
reserve and keep available out of its authorized and unissued Common Stock such
number of shares of Common Stock as shall from time to time be sufficient to
issue shares of Common Stock hereunder, including, without limitation, shares of
Common Stock issuable upon exercise of the warrants issued hereby.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Master Restructuring
Agreement to be duly executed on the day and year first above written.


ADUROMED INDUSTRIES, INC., a Delaware corporation
       
By:
/s/ Damien R. Tanaka
 
Name: Damien R. Tanaka
Title: President & Chief Executive Officer
   
Address for Notice:
3 Trowbridge Drive
Bethel, CT 06801
       
ADUROMED CORPORATION, a Delaware corporation
       
By:
/s/ Damien R. Tanaka
Name: Damien R. Tanaka
Title: President & Chief Executive Officer
   
Address for Notice:
3 Trowbridge Drive
Bethel, CT 06801
   


 
PEQUOT SCOUT FUND, L.P.
PEQUOT MARINER MASTER FUND, L.P.
PEQUOT NAVIGATOR OFFSHORE FUND, INC.
PEQUOT DIVERSIFIED MASTER FUND, LTD.
PREMIUM SERIES PCC LIMITED CELL 33, each by and through
 
PEQUOT CAPITAL MANAGEMENT, INC., as Investment Advisor
 
 
BY: /s/ Carlos Rodrigues
Name: Carlos Rodrigues
Title: Chief Financial Officer




--------------------------------------------------------------------------------




SHERLEIGH ASSOCIATES INC. DEFINED BENEFIT PENSION PLAN




BY: /s/ Jack Silver
Name: Jack Silver
Title: Trustee




/s/ Joseph Esposito
Joseph Esposito


HELLER CAPITAL INVESTMENTS




BY: /s/ Ronald I. Heller
Name: Ronald I. Heller
Title: CIO


RL CAPITAL PARTNERS L.P.




BY: /s/ Ronald M. Lazar
Name: Ronald M. Lazar
Title: Managing Partner


DOMACO VENTURE CAPITAL FUND




BY: /s/ Jack Polak
Name: Jack Polak
Title: General Partner


EQUITY INTEREST INC.




BY: /s/ Jack Polak
Name: Jack Polak
Title:




/s/ Ronald M. Lazar
IRA FBO Ronald M. Lazar, Pershing LLC as Custodian




/s/ Anthony G. Polak
Anthony G. Polak



--------------------------------------------------------------------------------




/s/ Frederick B. Polak
Frederick B. Polak "S"




Jack Polak
Jack Polak Trustee,  Catharina Polak Trustee,  Catharina Polak 1 Trustee






/s/ Maura Kelly
Maura Kelly




/s/ Sandra Shapiro
Robert Shapiro and Sandra Shapiro jt ten




/s/ John Gross
John Gross




/s/ Suellyn Tornay
Suellyn Tornay






/s/ Marc Engelbert
Marc Engelbert






/s/ Barbara Scharf
Barbara Scharf



--------------------------------------------------------------------------------


SCHEDULE A


Polak/Lazar Secured Parties


RL Capital Partners L.P.
IRA FBO Ronald M. Lazar, Pershing LLC as Custodian
Anthony G. Polak
Domaco Venture Capital Fund
Equity Interest Inc.
Frederick B. Polak "S"
Jack Polak Trustee,  Catharina Polak Trustee,  Catharina Polak 1 Trustee
Maura Kelly
Robert Shapiro and Sandra Shapiro jt ten
John Gross
Suellyn Tornay
Marc Engelbert
Barbara Scharf


--------------------------------------------------------------------------------



SCHEDULE B


 
 
 
 
New Management Investor
 
 
Amount of Traunch 1 Investment
 
 
 
Number of Shares of Common Stock to be Issued in Traunch 1
 
Number of Shares of Common Stock Subject to Common Stock Purchase Warrants to be
Issued in Traunch 1
 
E4 LLC/Joseph Esposito
 
$
35,000
   

2,800,000
   

2,800,000
 



 
 
 
 
 
New Investor
 
 
 
 
 
Amount of Traunch 1 Investment
 
 
 
Number of Shares of Common Stock to be Issued in Traunch 1
 
Number of Shares of Common Stock Subject to Common Stock Purchase Warrants to be
Issued in Traunch 1
 
Sherleigh Defined Benefit Plan
 

$

98,000
   

3,920,000
   

3,920,000
 
Ronald I. Heller IRA
 

$

35,000
   

1,400,000
   

1,400,000
 
Pequot Scout Fund L.P.
 

$

121,440.71
   

12,246,591
   

8,883,617
 
Pequot Navigator Offshore Fund, Inc.
 

$

28,985.36
   

2,923,005
   

2,120,334
 
Pequot Mariner Master Fund, L.P.
 

$

31,573.93
   

3,184,048
   

2,309,693
 



ADRM wire transfer instructions


Bank of America - Trumbull Center Branch
955 White Plains Road, Trumbull, CT. 06611
Phone # 203-268-6252


ABA Number: 026009593
Routing Number:  011900571
Account Number: 94209 76270
Account Name: Automated Process DBA Aduromed Corporation



